Dismissed and Memorandum Opinion filed May 30, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00379-CV

                      EARL JUSTICE HUME, Appellant

                                        V.

     CHANNELVIEW INDEPENDENT SCHOOL DISTRICT, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-72145


              MEMORANDUM                          OPINION
      This is an appeal from a final judgment signed April 8, 2013. On May 15,
2013, appellant, who is pro se, notified this court that he no longer wishes to
pursue his appeal. We construe appellant’s letter as a motion to dismiss the appeal
and grant the motion. See Tex. R. App. P. 42.1.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.